Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statement are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a controller must be shown or the feature(s) canceled from the claims 32, 37-39.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate corrections are required.
Claim Objections
Claim 20 objected to because of the following informalities:
Claim 20 recites “(ii) the first and second resonant modules” in lines 11-12. For clarity and consistency, it is suggested to change with “(ii) the first and second resonant circuit modules”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. Pub. No.: US 2020/0083818 A1 (hereinafter Lin et al.).
  
Regarding claim 20, Lin et al. discloses a power circuit (fig.1: An interleaved LLC half-bridge series resonant converter 1, para. [0030]) comprising: 
a voltage source (Vin, para. [0030]); 
an output (13, para. [0034]); 
a first resonant circuit module (112, para. [0032]) disposed between the voltage source and the output; 
a first transformer (114, para. [0032]) disposed between the first resonant circuit module and the output; 
a second resonant circuit module (122, para. [0033]) disposed between the voltage source and the output; 
a second transformer (124, para. [0033]) disposed between the second resonant circuit module and the output; 
a plurality of half-bridges (110, 120, paras. [0035], [0039]) coupled between (i) the voltage source (e.g. see Vin) and (ii) the first and second resonant modules (112, 122); and 
a voltage divider (paras. [0031] and [0033] indicate a first and second input voltages from Vin) disposed between the voltage source (Vin) and the plurality of half- bridges (110, 120).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Pub. No.: US 2020/0083818 A1 (hereinafter Lin et al.) in view of Dehem et al. Patent No.: US 10804812 B1 (hereinafter Dehem et al.).

Regarding claim 21, Lin et al. discloses the power circuit (fig.1: An interleaved LLC half-bridge series resonant converter 1, para. [0030]) of claim 20, wherein the plurality of half-bridges (110, 120, paras. [0035], [0039]) comprises: 
a first half-bridge (110) to supply a first divided voltage (para. [0031] indicates a first input voltage from Vin) from the voltage divider to the first resonant circuit module (112); 
a second half-bridge (120) to supply a second divided voltage (para. [0033] indicates a second input voltage from Vin) from the voltage divider to the second resonant circuit module (122); and 
the voltage source (Vin) to the first resonant circuit module (112).  
Lin et al. fails disclose a third half-bridge to supply an undivided voltage from the voltage source to the first resonant circuit module.  
Dehem et al. teaches a third half-bridge (fig.4A: S1, S2) to supply an undivided voltage from the voltage source (Cin) to the first resonant circuit module (CR1, LR11, LR12).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Lin et al.  to include “a third half-bridge to supply an undivided voltage from the voltage source to the first resonant circuit module” as taught by Dehem et al. for the purpose of improving an overall efficiency of the device (e.g. see Col.12, lines 37-40 of Dehem et al.).

Regarding claim 22, Lin et al. discloses the power circuit (fig.1: An interleaved LLC half-bridge series resonant converter 1, para. [0030]), the voltage source (Vin) to the second resonant circuit module (122).   
Lin et al. fails disclose the third half-bridge also supplies the undivided voltage from the voltage source to the second resonant circuit module.  
Dehem et al. teaches the power circuit of claim 21, wherein the third half-bridge (fig.3: 220) also supplies the undivided voltage (Vin) from the voltage source (Vin) to the second resonant circuit module (CR2, LR2).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Lin et al.  to include “the third half-bridge also supplies the undivided voltage from the voltage source to the second resonant circuit module” as taught by Dehem et al. for the purpose of improving an overall efficiency of the device (e.g. see Col.12, lines 37-40 of Dehem et al.).
Regarding claim 23, Lin et al. discloses the power circuit (fig.1: An interleaved LLC half-bridge series resonant converter 1, para. [0030]), the voltage source (Vin) to the second resonant circuit module (122).  
Lin et al. fails disclose a fourth half-bridge to supply the undivided voltage from the voltage source to the second resonant circuit module.  
Dehem et al. teaches the power circuit of claim 21, wherein the plurality of half-bridges (220, 230) further comprises a fourth half-bridge (fig.3: 220) to supply the undivided voltage from the voltage source (Vin) to the second resonant circuit module (122).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Lin et al.  to include “a fourth half-bridge to supply the undivided voltage from the voltage source to the second resonant circuit module” as taught by Dehem et al. for the purpose of improving an overall efficiency of the device (e.g. see Col.12, lines 37-40 of Dehem et al.).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Pub. No.: US 2020/0083818 A1 (hereinafter Lin et al.) in view of Dehem et al. Patent No.: US 10804812 B1 (hereinafter Dehem et al.) and further in view of foreign patent CN109687715 A (hereinafter Chuanchao et al.).

Regarding claim 24, Lin et al. fails to disclose an interleaving switch disposed between (i) one of the first and second half-bridges and (ii) the third half-bridge.  
Chuanchao et al. discloses the power circuit of claim 21, further comprising an interleaving switch (fig.1: switch K1, para. [0009] indicates one end of the single-pole single-throw relay K1 is connected between the MOS tube Q1 and the MOS tube Q2, and the other end is connected between the MOS tube Q3 and the MOS tube Q4, para. [0025]) disposed between (i) one of the first and second half-bridges (Q1, Q2) and (ii) the third half-bridge (Q3, Q4).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Lin et al. and Dehem et al. to include “an interleaving switch disposed between (i) one of the first and second half-bridges and (ii) the third half-bridge” as taught by Chuanchao et al. for the purpose of improving the efficiency in the whole range and the product competitiveness of the power supply module (e.g. see abstract of Chuanchao et al.).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Pub. No.: US 2020/0083818 A1 (hereinafter Lin et al.) in view of Dehem et al. Patent No.: US 10804812 B1 (hereinafter Dehem et al.).

Regarding claim 25, Lin et al. discloses the power circuit of claim 20, wherein the output (fig.1: 13) is coupled to center taps of the first and second transformers (114, 124).  

Regarding claim 26, Lin et al. discloses the power circuit of claim 20, wherein the plurality of half-bridges (fig.1: 110, 120) are configured to implement first, second, third, and fourth operational modes (figs. 4A-4H shows different switching operation regions, fig.3, table 1 shows stages or modes) to adjust voltage gain (paras. [0035] and [0037] indicate the voltage gain).  

Regarding claim 27, Lin et al. discloses the power circuit of claim 26, wherein the operational modes have voltage gains varying from 0.9 to 2 (para. [0037] indicates the voltage gain of the LLC mode is greater than 1, paras. [0069], [0070] and claim 1).  

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Pub. No.: US 2020/0083818 A1 (hereinafter Lin et al.) in view of Dehem et al. Patent No.: US 10804812 B1 (hereinafter Dehem et al.) and further in view of foreign patent CN109687715 A (hereinafter Chuanchao et al.).

Regarding claim 28, Lin et al. discloses a power circuit (fig.1: An interleaved LLC half-bridge series resonant converter 1, para. [0030]) comprising: 
a voltage source (Vin, para. [0030]); 
an output (13, para. [0034]); 
a first resonant circuit module (112, para. [0032]) disposed between the voltage source and the output; 
a second resonant circuit module (122, para. [0033]) disposed between the voltage source and the output; 
a voltage divider (paras. [0031] and [0033] indicate a first and second input voltages from Vin) disposed between (i) the voltage source and (ii) the first and second resonant modules; 
a first half-bridge (110) to supply a first divided voltage (para. [0031] indicates a first input voltage from Vin) from the voltage divider to the first resonant circuit module (112); 
a second half-bridge (120) to supply a second divided voltage (para. [0033] indicates a second input voltage from Vin) from the voltage divider to the second resonant circuit module (122); 
the voltage source (Vin) to the first resonant circuit module (112, para. [0032]) and to the second resonant circuit module (122, para. [0033]); and 
 (i) one of the first and second half-bridges (110, 120, paras. [0035], [0039]).
Lin et al. fails disclose a third half-bridge to supply an undivided voltage from the voltage source to the first resonant circuit module and to the second resonant circuit module; and 
an interleaving switch disposed between (i) one of the first and second half-bridges and (ii) the third half-bridge.  
Dehem et al. teaches a third half-bridge (fig.3: 220) to supply an undivided voltage (Vin) from the voltage source (Vin) to the first resonant circuit module (CR1, LR1, LM11, LM21) and to the second resonant circuit module (CR2, LR2, LM12, LM22); and 
(i) one of the first and second half-bridges (230) and (ii) the third half-bridge (220).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Lin et al.  to include “the third half-bridge also supplies the undivided voltage from the voltage source to the first resonant circuit module and to the second resonant circuit module” as taught by Dehem et al. for the purpose of improving an overall efficiency of the device (e.g. see Col.12, lines 37-40 of Dehem et al.).
Chuanchao et al. discloses an interleaving switch (fig.1: switch K1, para. [0009] indicates one end of the single-pole single-throw relay K1 is connected between the MOS tube Q1 and the MOS tube Q2, and the other end is connected between the MOS tube Q3 and the MOS tube Q4, para. [0025]) disposed between (i) one of the first and second half-bridges (Q1, Q2) and (ii) the third half-bridge (Q3, Q4).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Lin et al. and Dehem et al. to include “an interleaving switch disposed between (i) one of the first and second half-bridges and (ii) the third half-bridge” as taught by Chuanchao et al. for the purpose of improving the efficiency in the whole range and the product competitiveness of the power supply module (e.g. see abstract of Chuanchao et al.).
Regarding claim 29, Lin et al. discloses the power circuit of claim 28, further comprising: 
a first transformer (114, para. [0032]) disposed between the first resonant circuit module and the output; and 
a second transformer (124, para. [0033]) disposed between the second resonant circuit module and the output (13, para. [0034]); 
wherein the output (fig.1: 13) is coupled to center taps of the first and second transformers (114, 124).  

Regarding claim 30, Lin et al. discloses the power circuit of claim 28, wherein a plurality of switches (fig.1: Q1-Q4) controls the first half-bridge (110), the second half-bridge (120).  
Lin et al. fails disclose the third half-bridge.
Dehem et al. teaches the third half-bridge (fig.3: Q1, Q2 of 220, Col.6, lines 15-25).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Lin et al.  to include “the third half-bridge” as taught by Dehem et al. for the purpose of improving an overall efficiency of the device (e.g. see Col.12, lines 37-40 of Dehem et al.).

Regarding claim 31, Lin et al. discloses the power circuit of claim 30, wherein the plurality of switches (fig.1: Q1-Q4) operates the power circuit (fig.1: An interleaved LLC half-bridge series resonant converter 1, para. [0030]) to adjust a voltage delivered to the output (13, output voltage Vo, paras. [0069]- [0071]).  

Claims 32-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dehem et al. Patent No.: US 10804812 B1 (hereinafter Dehem et al.) in view of Bala et al. Pub. No.: US 2020/0336068 A1 (hereinafter Bala et al.).

Regarding claim 32, Dehem et al. discloses a power converter (fig.3: converter 200, Col.5, lines 44-67) comprising: 
an input (input port) to receive an input voltage (Vin); 
a voltage divider disposed across the input, the voltage divider comprising first and second sides (Cin1, Cin2); 
a first half-bridge (S1, S2) coupled between the first side of the voltage divider (Cin1) and a first resonant circuit module (CR1, LR1, LM11, LM21); 
a second half-bridge (S3, S4) coupled between the second side of the voltage divider (Cin2) and a second resonant circuit module (CR2, LR2, LM12, LM22); 
a third half-bridge (Q1, Q2) disposed across the input (Vin) and coupled to at least one of the first and second resonant circuit modules (CR1, LR1, LM11, LM21); 
an output (output port) coupled to the first and second resonant circuit modules (240) to supply an output voltage (Vout); 
a controller (Col.7, lines49-12 indicates a controller) configured to operate the power converter (200) by switching a plurality of switches (S1-S4, Q1, Q2) disposed in the first, second, and third half-bridges (220, 230).  
	Dehem et al. fails disclose a plurality of modes.
Bala et al. discloses a controller (fig.1: 20) configured to operate the power converter (16) in a plurality of modes (paras. [0038], [0039]) by switching a plurality of switches (para. [0030]) disposed in the first, second, and third half-bridges (e.g. see figs. 4, 5, 6A-6D, LLC converter 16 is operable in a plurality of modes, paras. [0006]), [0038]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Dehem et al.  to include “a plurality of modes” as taught by Bala et al. for the purpose of providing a plurality of discrete gain levels (e.g. see para. [0004] of Bala et al.).

Regarding claim 33, Dehem et al. fails to disclose wherein switching between the plurality of modes adjusts the output voltage over a range.  
Bala et al. discloses the power converter of claim 32, wherein switching between the plurality of modes (paras. [0030], [0038], [0039]) adjusts the output voltage over a range (fig.7, trace 72, Vout, para. [0042]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Dehem et al.  to include “switching between the plurality of modes adjusts the output voltage over a range” as taught by Bala et al. for the purpose of providing a plurality of discrete gain levels (e.g. see para. [0004] of Bala et al.).

Regarding claim 34, Dehem et al. fails to disclose wherein the range of output voltages varies from 0.5V to 2.0V. 
 Bala et al. discloses the power converter of claim 33, wherein the range of output voltages varies from 0.5V to 2.0V (fig.7, trace 72, Vout, para. [0042] indicates the voltage gain of the LLC resonant converter 16 “M_LLC” in graph 70 is 0.5 at the lowest output voltage Vout=200 VDC and 2.0 at the highest output voltage Vout=950 VDC with intermediate steps of 1.0 and 1.5, as illustrated by trace 72 in graph 70). 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Dehem et al.  to include “the range of output voltages varies from 0.5V to 2.0V” as taught by Bala et al. for the purpose of providing a plurality of discrete gain levels (e.g. see para. [0004] of Bala et al.).
Regarding claim 35, Dehem et al. fails to disclose wherein each mode has a minimum and a maximum output voltage, and wherein the maximum output voltages of a first mode, a second mode, and a third mode overlap with the minimum output voltages of the second mode, the third mode, and a fourth mode, respectively.  
Bala et al. discloses the power converter of claim 34, wherein each mode has a minimum and a maximum output voltage (fig.7, trace 72, Vout, para. [0042] indicates the voltage gain of the LLC resonant converter 16 “M_LLC” in graph 70 is 0.5 at the lowest output voltage Vout=200 VDC and 2.0 at the highest output voltage Vout=950 VDC with intermediate steps of 1.0 and 1.5, as illustrated by trace 72 in graph 70), and wherein the maximum output voltages of a first mode, a second mode, and a third mode overlap with the minimum output voltages of the second mode, the third mode, and a fourth mode, respectively (para. [0039] indicates four different operational modes, para. [0042], para [0043] indicates the output voltage VOUT provided on DC bus 26 is smoothly transitioned when the LLC resonant converter 16 changes from one operational mode to another. First, the initial gain of the LLC resonant converter 16 is set to 0.5, as illustrated by trace 72 in graph 70. Next, the LLC resonant converter 16 changes its voltage gain to 1.0, as illustrated by trace 72 and Finally, the LLC resonant converter 16 changes its gain to 2.0, as illustrated by trace 72).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Dehem et al.  to include “each mode has a minimum and a maximum output voltage, and wherein the maximum output voltages of a first mode, a second mode, and a third mode overlap with the minimum output voltages of the second mode, the third mode, and a fourth mode, respectively” as taught by Bala et al. for the purpose of providing a plurality of discrete gain levels (e.g. see para. [0004] of Bala et al.).

Regarding claim 36, Dehem et al. discloses the power converter (fig.3: 200) of claim 32, wherein the first half-bridge (S1, S2), the second half-bridge (S3, S4), and the third half-bridge (Q1, Q2) each comprise at least two switches of the plurality of switches (Col.6, lines 15-25, 30-38).  

Claims 37-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dehem et al. Patent No.: US 10804812 B1 (hereinafter Dehem et al.) in view of Bala et al. Pub. No.: US 2020/0336068 A1 (hereinafter Bala et al.) and further in view of foreign patent JP2013251963 A (hereinafter Koji et al.).

Regarding claim 37, Dehem et al. discloses the power converter (fig.3: 200) of claim 36, wherein the controller (Col.7, lines49-12 indicates a controller) is configured to switch the at least two switches of the first half-bridge (fig.3: S1, S2), the at least two switches of the second half- bridge (S3, S4), and the at least two switches of the third half-bridge (Q1, Q2).
Dehem et al. fails disclose the at least two switches of the third half-bridge between states with a 50% duty ratio to implement one of the plurality of modes.  
Bala et al. discloses wherein the controller (fig.1: 20) is configured to switch the at least two switches of the third half-bridge (fig.1:16, para. [0038]) to implement one of the plurality of modes (figs. 4, 5, 6A-6D, LLC converter 16 is operable in a plurality of modes, paras. [0006], [0038], [0039]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Dehem et al.  to include “one of the plurality of modes” as taught by Bala et al. for the purpose of providing a plurality of discrete gain levels (e.g. see para. [0004] of Bala et al.).
Koji et al. discloses wherein the controller (fig.2: pulse generator 11i) is configured to switch the at least two switches of the third half-bridge between states with a 50% duty ratio to implement one of the plurality of modes (fig.2: a switching element 11a, 11b, 11c,11d, a pulse generator 11i, para. [0027] indicates the pulse generator 11i outputs a pulse signal having a constant duty ratio, typically pulse signals 11ia and 11ib having a duty ratio of 50% to the switching elements 11a to 11d, paras. [0030], [0058]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Dehem et al. and Bala et al. to include “the at least two switches of the third half-bridge between states with a 50% duty ratio” as taught by Koji et al. for the purpose of providing a safe and highly efficient DC stabilized power supply (e.g. see para. [0064] and abstract of Koji et al.).

Regarding claim 38, Dehem et al. discloses the power converter (fig.3: 200) of claim 36, wherein the controller (Col.7, lines49-12 indicates a controller) is configured to (i) switch the at least two switches of the first half-bridge (fig.3: S1, S2) and (ii) maintain the at least two switches of the second half-bridge (S3, S4) and the at least two switches of the third half-bridge (Q1, Q2).
Dehem et al. fails disclose a 50% duty ratio and each in a single state to implement one of the plurality of modes.  
Bala et al. discloses wherein the controller (fig.1: 20) is configured to (i) switch the at least two switches of the first half-bridge and (ii) maintain the at least two switches of the second half-bridge and the at least two switches of the third half-bridge each in a single state to implement one of the plurality of modes (fig.1, 4, 5, 6A-6D, LLC converter 16 is operable in a plurality of modes, paras. [0006], [0038], [0039]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Dehem et al.  to include “one of the plurality of modes” as taught by Bala et al. for the purpose of providing a plurality of discrete gain levels (e.g. see para. [0004] of Bala et al.).
Koji et al. discloses the power converter (fig.2: 10) of claim 36, wherein the controller (fig.2: pulse generator 11i) is configured to (i) switch the at least two switches of the first half-bridge between states with a 50% duty ratio (fig.2: a switching element 11a, 11b, 11c,11d, a pulse generator 11i, para. [0027] indicates the pulse generator 11i outputs a pulse signal having a constant duty ratio, typically pulse signals 11ia and 11ib having a duty ratio of 50% to the switching elements 11a to 11d, paras. [0030], [0058]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Dehem et al. and Bala et al. to include “the at least two switches of the first half-bridge between states with a 50% duty ratio” as taught by Koji et al. for the purpose of providing a safe and highly efficient DC stabilized power supply (e.g. see para. [0064] and abstract of Koji et al.).

Regarding claim 39, Dehem et al. discloses the power converter (fig.3: 200) of claim 36, wherein the controller (Col.7, lines49-12 indicates a controller) is configured to (i) maintain the at least two switches of the first half-bridge (fig.3: S1, S2) each in a single state and (ii) switch the at least two switches of the second half-bridge (S3, S4) and the at least two switches of the third half- bridge (Q1, Q2).
Dehem et al. fails disclose a phase offset to implement one of the plurality of modes.
Bala et al. discloses wherein the controller (fig.1: 20) is configured to (ii) switch the at least two switches of the second half-bridge and the at least two switches of the third half- bridge between states to implement one of the plurality of modes (fig.1, 4, 5, 6A-6D, LLC converter 16 is operable in a plurality of modes, paras. [0006], [0038], [0039]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Dehem et al.  to include “one of the plurality of modes” as taught by Bala et al. for the purpose of providing a plurality of discrete gain levels (e.g. see para. [0004] of Bala et al.).
Koji et al. discloses the power converter (fig.2: 10) of claim 36, wherein the controller (fig.2: pulse generator 11i) is configured to (ii) switch the at least two switches of the second half-bridge (11a, 11c) and the at least two switches of the third half- bridge (11b, 11d) between states with a phase offset (fig.2: 11a-11d, para. [0027] indicates the phases of the pulse signals 11ia and 11ib output by the pulse generator 11i are 180 degree offset or out of phase, para. [0030]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Dehem et al. and Bala et al. to include “the at least two switches of the second half-bridge and the at least two switches of the third half- bridge between states with a phase offset” as taught by Koji et al. for the purpose of providing a safe and highly efficient DC stabilized power supply (e.g. see para. [0064] and abstract of Koji et al.).

Examiner's Note:
16.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
17.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
18.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Hong et al. Pub. No.: US 2019/0214912 A1 discloses active switches of the converter are operated in fixed duty ratio, where input-output voltage conversion ratio of the converter body is determined based on the variable duty rate and output of the converter body is controlled through control of the variable duty rate.
CONTACT INFORMATION
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (07/22/2022)
Examiner, Art Unit 2837

22 July 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837